1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ALBERT JOHN HAMILTON, JR.,             Case Nos.    CV 17-5300 ODW (SS)
                                                         CV 18-8762 ODW (SS)
12                    Plaintiff,

13        v.                                ORDER ACCEPTING FINDINGS,

14   C. STEEB, et al.,                      CONCLUSIONS AND

15                    Defendants.           RECOMMENDATIONS OF UNITED

16   ________________________________ STATES MAGISTRATE JUDGE AND
17   ALBERT JOHN HAMILTON, JR.,             DEEMING PLAINTIFF ALBERT JOHN

18                    Plaintiff,            HAMILTON, JR. A VEXATIOUS

19        v.                                LITIGANT

20   ALAN SPEARS,

21                    Defendant.

22

23        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

24   operative pleadings in the above-captioned actions, all the records

25   and files therein, and the substantively identical Reports and

26   Recommendations of the United States Magistrate Judge filed in both

27   cases.    The   time    for   filing   Objections   to   the   Reports   and

28   Recommendations has passed and no Objections have been received.
1    Accordingly, the Court accepts and adopts the findings, conclusions

2    and recommendations of the Magistrate Judge.

3

4         IT IS ORDERED that: (1) Plaintiff Albert John Hamilton, Jr.

5    is deemed a vexatious litigant; (2) the Clerk of the Court shall

6    not file any complaint, IFP application, motion or other pleading

7    by Plaintiff unless Plaintiff has filed a Motion for Leave to File

8    a Complaint (or other document) and a Judge of this Court has

9    granted leave for Plaintiff to file the document; (3) any Motion
10   for Leave to File a Complaint (or other document) must include one
11   copy of the Magistrate Judge’s Report and Recommendation filed in
12   either action captioned above (Hamilton v. Steeb, CV 17-5300 ODW
13   (SS), Dkt. No. 54; or Hamilton v. Spears, CV 18-8762 ODW (SS), Dkt.

14   No. 14), a copy of this Order, and a copy of the proposed complaint

15   (or document); and (4) if the Court does not grant Plaintiff written

16   permission to file a complaint (or document) within thirty days of

17   the date of his Motion, permission will be deemed denied.

18

19        IT IS FURTHER ORDERED that the Clerk serve a copy of this
20   Order on Plaintiff at his current address of record.

21

22   DATED: June 27, 2019

23                                        OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                      2
